        Case 2:18-cv-01839-AC         Document 70         Filed 09/12/20    Page 1 of 22




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION



DEREK ORTEGA GONSALEZ                                               Case No. 2: 18-cv-01839-AC

                             Plaintiff,                                    OPINION AND ORDER

              v.

BRIGITTE AMSBERRY; DR. BEAMER;
TUNER; 1 FERGUSON,

                             Defendants.


ACOSTA, Magistrate Judge:

                                           Introduction

       Plaintiff Derek Ortega Gonsalez (" Gonsalez"), a prisoner of the State of Oregon housed at

the Eastern Oregon Correctional Institute ("EOCI") appearing pro se, filed this action under 42

U.S .C. § 1983 against a number of employees of the Oregon Department of Corrections


' Gonsalez named "Correctional Officer Tuner" as a defendant in this lawsuit. However, Gonsalez
failed to serve "Tuner," properly identified as Derek Turner, and Judge Michael H. Simon
dismissed Gonsalez' s claims against Turner without prejudice on June 1, 2020.

PAGE 1 - OPINION AND ORDER
         Case 2:18-cv-01839-AC          Document 70       Filed 09/12/20      Page 2 of 22




("Department") alleging the employees violated his rights under the Eighth Amendment to be free

from cruel and unusual punishment. Defendants move for summary judgment based on their lack

of personal involvement, and on lack of evidence establishing the requisite objective or subjective

elements of cruel and unusual punishment and deliberate indifference to medical needs, failure to

exhaust administrative remedies, and qualified immunity.

       The court finds Gonsalez failed to exhaust his administrative remedies, to allege personal

involvement by Amsben-y or Dr. Beamer, and to establish the requisite elements of an Eighth

Amendment claim. The finds alternatively that Defendants are entitled to qualified immunity.

Accordingly, Defendants' motion for summary judgment is granted. 2

                                  Preliminary Procedural Matter

        On August 12, 2019, three days after Defendants filed their motion for summary judgment,

the court issued and mailed to Gonsalez a Summary Judgment Advice Notice and Scheduling

Order ("SJ Notice"). The SJ Notice advised:

              The defendants have made a motion for summary judgment (Motion for
        Summary Judgment [40]) by which they seek to have your case dismissed. A
        motion for sununary judgment under Rule 56 of the Federal Rules of Civil
        Procedure will, if granted, end your case.

               Rule 56 tells you what you must do in order to oppose a motion for summary
       judgment. Generally, summary judgment must be granted when there is no genuine
       dispute of material fact - that is, if there is no real dispute about any fact that would
       affect the result of your case, the party who asked for summary judgment is entitled
       to judgment as a matter of law, which will end your case. When a patty you are
       suing makes a motion for summary judgment that is properly supported by
       declarations (or other sworn testimony), you cannot simply rely on what your
       complaint says. Instead, you must set out specific facts in depositions, documents,
       electronically stored infonnation, affidavits or declarations, stipulations,
       admissions, interrogatory answers, or other materials, as provided in Rule 56(c),


2
 The pruties have consented to jurisdiction by magistrate judge in accordance with 28 ll.S.C. §
636(c)(1 ).

PAGE 2 - OPINION AND ORDER
        Case 2:18-cv-01839-AC          Document 70       Filed 09/12/20     Page 3 of 22




      that contradict the facts shown in the defendants' declarations and documents and
      show that there is a genuine dispute of material fact for trial. If you do not submit
      your own evidence in opposition, summary judgment, if appropriate, may be
      entered against you. lf summary j udgment is granted, your case will be dismissed
      and there will be no trial.

(Summ. J. Advice Notice and Scheduling Order, ECF No. 46.) The SJ Notice directed Gonsalez

to file his opposition to Defendants' motion for summary judgment within thi11y days of the SJ

Notice, or on or before September 11 , 2019.

       Gonsalez filed motions for extensions of time to respond to Defendants' motion on August

26, October 10, and November 14, 2019; and January 16, February 14, and May 29, 2020.

Gonsalez missed the July 7, 2020 deadline and did not file his opposition brief until August 24,

2020. In that two-page opposition brief, Gonsalez objected3 to the entirety of Defendants' motion

and relied on the allegations in his October 18, 2018 Complaint for Violation of Civil Rights

("Complaint") as his sole evidence. Consequently, Gonsalez's only evidence in opposition to

Defendants' motion is the content of his initial pleading.

       Generally, a court is unable to consider a party' s complaint when ruling on a summary

judgment motion. Here, Gonsalez' s Complaint is unverified: it does not contain a sworn statement

declaring, under penalty of perjury, the allegations are true and correct in accordance with 28

U.S.C. & 1746. Given this omission, the court cannot treat the Complaint as an affidavit opposing

Defendants' summary judgment motion. See Lew v. Kona Hosp.. 754 F.2d 1420. 1423 (9th

Ci.r.1985) (a verified complaint may be used as an opposing affidavit under Rule 56 to the extent

it expresses personal knowledge of admissible facts but an unverified complaint is insufficient to

counter a summary judgment motion supported by affidavits).


3Gonsalez also objected to the court' s denial of his various requests for appointment of counsel as
discriminatory based on Gonsalez's inability to fully comprehend the English language.

 PAGE 3 - OPINION AND ORDER
         Case 2:18-cv-01839-AC           Document 70      Filed 09/12/20     Page 4 of 22




       Nonetheless, Defendants supported their motion in part with the entirety of Gonsalez' s

deposition. That exhibit which appears to include the relevant allegations on which Gonsalez

relies in opposing Defendants' motion. Thus, the undisputed factual background for the court' s

ruling comes primarily from Defendants' evidence, which includes Gonsalez's sworn testimony.

                                             Background

1. The May 31. 2018 Incident

       At the time of the relevant events, Gonsalez was housed in EOCI's disciplinary segregation

unit ("Unit") because of his involvement in a fight. (Richmond Deel. dated August 8, 2019, ECF

No. 42, ,i 3.) Inmates housed in the U nit spend approximately twenty-hours a day in their cells.

(Ferguson Deel., dated July 26, 2019, ECF No. 41, ,i 3.) Unit inmates are always escorted with

their hands cuffed behind their back for safety and security reasons "unless there is an approval

from a high-ranking [Department] official or medical services pem1itting the inmate to be

handcuffed in front." (Ferguson Deel. ,i,i 3, 4.)

       Because the Unit cells lack showers, approximately fifty Unit inmates are escorted daily to

the showers. (Ferguson Deel. ,i 3.) Two groups of two correctional officers esco1t up to three

inmates at one time to the showers. (Ferguson Deel. ,i 3.) The officers handcuff an inmate behind

his back through a small opening in their cell door known as a "cuff port," remove the inmate from

his cell, escort him to the showers in the handcuffs, and lock the inmate in an individual shower

stall before removing the handcuffs. (Ferguson Deel. ,i 4.) At the end of the ten-minute shower

period, the officers escort the inmate back to his cell, again with his hands cuffed behind his back.

(Ferguson Deel.   ii 4.)   " Shower time is a busy, noisy time on the [U]nit'' and handcuffs are not

always removed immediately upon return to the cell. (Ferguson Deel. ,i 4.)



 PAGE 4 - OPINION AND ORDER
         Case 2:18-cv-01839-AC         Document 70        Filed 09/12/20     Page 5 of 22




       On May 31, 2018, officers failed to remove Gonsalez' s handcuffs when he was returned to

his cell (the "Incident" ). (Ferguson Deel. 1 5.) Gonsalez entered his cell, positioned his hands in

the cuff port, and heard EOCI correctional officer Derek Turner ("Turner") say: "I will be right
                                                                                             4
back, I'm going to go ahead and release the others." (Gonsalez Dep. dated July 23, 2019, 19:6-

9, 21:21-22:5.) Gonsalez did not immediately call out for help because Turner walked away to

assist other inmates, the Unit was extremely noisy with a lot of people walking through the Unit

to and from the showers, and he did not believe anyone would hear him. (Gonsalez Dep. 19:10-

25.)

        Gonzales, who was able to move around his cell despite being handcuffed, leaned on his

bed for about ten minutes and, as the handcuffs got tighter causing pain and preventing him from

moving his hands, he started screaming for help. (Gonsalez Dep. 16: 15-25, 17:8-10, 20:4-7, 22: 15-

19.) He laid on his bed and continued to scream for help for about an hour before other inmates

joined in, kicking their own cells' doors and "yelling out sayjng man down." (Gonsalez Dep.

20:18-21:4, 23:5-7.)

        Sergeant Israel Richmond ("Richmond") heard other inmates housed on the Unit tell

Gonsalez "to hide the cuffs and to not let staff know that they had left him in the handcuffs after

returrung him to his cell from the shower" and "that he could file a lawsuit over the handcuffing."

(Richmond Deel.~ 3.)5 Richmond reported this information to Sergeant Foster, and either he or

 Sergeant Foster ordered officers to check on Gonsalez. (Richmond Deel. ~ 3, Attach. 2.) Shortly



 4The Gonsalez deposition is attached in its entirety to the Nordyke declaration dated August 9,
 2019, ECF No. 45, as Attachment 1.
 5 Gonsalez testified other inmates encouraged him to file a grievance while they were "screaming"
 at the officers. (Gonsalez Dep. 37:2-6.)

 PAGE 5 - OPIN10N AND ORDER
         Case 2:18-cv-01839-AC           Document 70       Filed 09/12/20       Page 6 of 22




thereafter, several officers, including Ferguson, rep01ted to Gonsalez's cell to remove the

handcuffs through the cuff port. (Ferguson Deel. ,r 5; Gonsalez Dep. 17:11 -1 4, 21:5 -8.)

       Because of the noise commonly made by inmates in the Unit, attempts to gain the attention

of the officers, including yelling and door kicking, are not generally helpful in ale1ting officers to

an issue, such as Gonsalez' s extended period of handcuffing, a reality Gonsalez acknowledged.

(Ferguson Deel.   ,r 6; Gonsalez Dep.   19: 10-15, 20:8-12, 21:10-19.) In addition, Unit cells have

small windows about ten inches by ten inches, making it difficult to see the inmates in their cells

without intentionally looking through the window. (Ferguson Deel.      ,r 6.)
        Ferguson was working in the Unit that day and may have escorted Gonsalez to his cell.

(Ferguson Deel.   ,r 5.)   However, if Ferguson failed to remove the handcuffs from Gonsalez, he

"did not purposefully leave him in handcuffs for about an hour for any reason, let alone for the

purpose of punishing or mistreating him," and had he known Gonsalez remained handcuffed inside

his cell for more than a few minutes, he would have removed the handcuffs. (Ferguson Deel. ,r,r

5, 8.) Ferguson does not remember hearing any imnate, including Gonsalez, requesting help on

Gonsalez' s behalf. (Ferguson Deel. ,r 6.)

        Gonsalez identified Officer Turner as the officer that left him handcuffed and the one "who

made the mistake." (Gonzales Dep. 58: 17-59:5.) He named Ferguson as a defendant because he

handcuffed him after the Incident when Gonsalez told him it hurt way too much. (Gonsalez Dep.

 59: 18-20.)

        After the handcuffs were removed, Gonsalez requested medical attention, indicating his

 shoulder hurt, even though he did not appear to be in physical pain. (Ferguson Deel. ,r 7 .) Gonsalez

 testified Ferguson said "he was going to help me, but that he had to handcuff me again to be able

 to move me." (Gonsalez Dep. 18:15-17.) The Sergeant on duty in the U nit denied Ferguson' s

 PAGE 6 - OPINION AND ORDER
            Case 2:18-cv-01839-AC        Document 70       Filed 09/12/20    Page 7 of 22




request to handcuff Gonsalez in the front during his escort for medical attention. (Ferguson Deel.

,r 7.)   Ferguson handcuffed Gonsalez in back but used two handcuffs to give Gonsalez additional

movement to alleviate his pain. (Gonsalez Dep. 18:21-24.) An officer, possibly Ferguson, then

escorted Gonsalez to another cell for examination by a nurse. (Ferguson Deel. 116, 7.)

II. Medical Care

          Before the Incident, Gonsalez had a history of right shoulder pain, had been refened to an

outside specialist for a physical therapy evaluation on January 27, 2017, and on February 15, 2018,

had been provided a year-long prescription for Mobic, 6 or meloxicam, which he used through at

least September 2018. (Beamer Deel. dated August 9, 2019, ECF No. 43, ,r,r 4, 5, 21 , Attach. at 4,

31-37.) A member of the EOCI nursing staff examined Gonsalez the evening of the Incident,

documented no new injury, swelling, or misalignment, and repo1ied Gonsalez was able to "lift

both extremities shoulder height." (Beamer Deel. ,r 7, Attach. 1 at 9.) The nurse claimed Gonsalez

 received Tylenol and an ice pack, and was told to contact the medical staff if his symptoms

 persisted. (Beamer Deel. 17, Attach. l at 9.) Gonsalez testified the nurse came to his cell, asked

 him to lift his arm up, and then left after he reported he could not lift his right ann due to pain.

 (Gonsalez Dep. 27:2-8, 37: 14-38:6.) Gonsalez said he did not get any medication or ice until the

 following morning, when a doctor visited and ordered x-rays. (Gonsalez Dep. 27:15-22.)

           The next day, Gonsalez again complained of non-radiating pain from the top of his right

 shoulder. (Beamer Deel. 1 8, Attach. 1 at 9.) On June 5, 2018, Nurse Practitioner Ron Whitten-

 Bailey ("Whitten-Bailey") initiated the process to request an MRI for Gonsalez's right shoulder,



 6   ''Mabie is a prescription nonsteroidal anti-inflammatory medicine used to treat the symptoms of
 osteoarthritis, rheumatoid arthritis and moderate to severe pain." hrtps://\.W.'W.rxlist.com/mobic-
 drug.htm (last visited September 1, 2020).

 PAGE 7 - OPINION AND ORDER
        Case 2:18-cv-01839-AC                 Document 70      Filed 09/12/20        Page 8 of 22




which required the Therapeutic Level of Care Committee' s ("TLC")approval. (Beamer Deel. ,r 9,

Attach. I at 3, 9.) The TLC authorized an appointment with William Bell, M.D. ("Dr. Bell"), and

on June 28, 2018, Whitten-Bailey initiated a request for an "MR-A right shoulder" on Dr. Bel l' s

recommendation. (Beamer Deel. ,r,r 11 , 12, Attach. 1 at 3, 25, 26.) The TLC approved the MR-A

on July 10, 2018, based on a reported diagnosis of "labral tear to right shoulder, painful right

shoulder, 'plus O' Briens, no laxity.'" (Beamer Deel.         ,r 14, Attach.   1 at 24.) After reviewing the

results of the July 18, 2018 MR-A, Dr. Bell recommended, and Whitten-Bailey initiated a request

for, a right "shoulder scope with debridement of Os acrorniale," which the TLC approved on July

31, 2018. (Beamer Deel.       ,r,r   16 -18, Attach. 1 at 12-13, 19, 21.) The surgery to Gonsalez' s right

shoulder occun-ed on September 4, 2018, and Gonsalez participated in physical therapy from

September 10, 2018, through November 2018. (Beamer Deel.                ,r,r 20, 23-26, Attach. 1 at 1, 5-7. )
Gonsalez alleges he continues to suffer from pain and limited movement as a result of the injury

to his shoulder. (Gonsalez Dep. 46:2-8.)

       Dr. Beamer admits he ordered pain medication for Gonzales after the September surgery.

(Beamer Deel.     ,r   29.) However, Dr. Beamer does not recall providing, and the record lacks

evidence Dr. Beamer provided, medical care to Gonsalez between the date of the Incident and the

September surgery. (Beamer Deel. ,r 29.) Gonsalez named Dr. Beamer as a defendant because he

is "in charge of all of the doctors that were able to help me" and he opined Gonsalez did not have

anything wrong with his shoulder. (Gonsalez Dep. 60:22-61:6.)

III. Grievances

       Gonsalez completed and submitted two grievance forms dated June 12, 2018, apparently

related to the Incident, which were received by EOCI on July 17, 2020. (Sobotta Deel. dated

August 8, 2019, ECF No. 44, Attach. 5 at 10, Attach 6 at 2.) Both grievance fom1S refened to an

PAGE 8 - OPINION AND ORDE R
         Case 2:18-cv-01839-AC         Document 70       Filed 09/12/20      Page 9 of 22




incident that occmTed on May 31, 2018, but were not otherwise completed in English. (Sobotta

Deel. Attach. 5 at 10, Attach. 6 at 2.) Gonsalez sues Amsberry in her capacity as Superintendent

in charge of the officers when Gonsalez filed his grievances, and on her failure to respond to

communications Gonsalez sent to her after the Incident. (Gonsalez Dep. 59:22-60:21.)

       A. The '057 Greivance

       One grievance form was assigned grievance number EOCI-2018-07-057 ("Grievance")

and denied in a grievance response dated July 20, 2008 ("Response"). (Sobotta Deel. Attach. 5 at

9.) The Response noted the Grievance alleged "Health Services did not provide medical attention

for your complaint of arm pain on May 31 , 2018," and denied the Grievance based on Gonsalez' s

history of chronic shoulder pain, the absence of evidence of any new injury, and Gonsalez' s ability

to carry items and lift his arms without difficulties when evaluated by a nurse shortly after the

Incident. (Sobotta Deel. Attach. 5 at 9.) The Response specifically found: "[T[he documentation

shows that you received appropriate medical care" and "grievances are not the appropriate venue

for financial compensation." (Sobotta Deel. Attach. 5 at 9.)

        Gonsalez completed a grievance appeal form on July 27, 20 18, again in a language other

 than English, which EOCI received July 30, 2018 (the "Appeal"). (Sobotta Deel. Attach. 5 at 8.)

 In the response dated August 24, 2018, C. DiGiulio, M.D., the Department's Medical Director

 ("Dr. DiGiulio"), noted the Appeal concerned "complaints of right shoulder pain on May 31 , 2018

 in which you allege that you ' need surgery due to not being tended to that day." (Sobotta Deel.

 Attach. 5 at 6.) Dr. DiGiulio then noted Gonsalez was seen and treated for his right shoulder pain

 immediately after the Incident and was refe1Ted to an orthopedist who evaluated Gonsalez on June

 28, 2018, and, after an MR-A, recommended surgery on July 26, 2018. (Sobotta Deel. Attach. 5

 at 6.) Dr. DiGiulio infom1ed Gonsalez that "[s]urgical intervention for this condition is typically

 PAGE 9 - OPINION AND ORDER
        Case 2:18-cv-01839-AC         Document 70       Filed 09/12/20    Page 10 of 22




only recommended after non-surgical management has been tried" and acknowledged that

"surgical treatment is pending." (Sobotta Deel. Attach. 5 at 6.) Dr. DiGiulio concluded the

"documentation shows that you are receiving excellent care consistent with community standards,"

and he denied the Appeal. (Sobotta Deel. Attach. 5 at 6-7 .)

       Gonsalez filed a second appeal dated September 26, 2018, and received by EOCI on

October 1, 2018 ("Second Appeal"). (Sobotta Deel. Attach. 5 at 3.) The Second Appeal was

completed in English and alleged as inadequate the medical treatment he received from the nurse

on May 31, 2018. (Sobotta Deel. Attach. 5 at 3.) Gonsalez complained about the medication

provided, noting it was only Tylenol, and about having to wait until the next day to receive ice.

(Sobotta Deel. Attach. 5 at 3.) He also complained about the delay in scheduling surgery and the

nurse 's failure to remove the " patches or goses" for ten days after the surgery. (Sobotta Deel.

Attach. 5 at 3.) He requested medical care to avoid future issues with his shoulder and monetary

compensation in the event his shoulder did not return its pre-Inddent condition. (Sobotta Deel.

Attach. 5 at 3.) EOCI accepted the Second Appeal and forwarded it to the Department for response

on October 3, 2018 ("Second Appeal"). (Sobotta Deel. Attach. 5 at 4-5.) On November 1, 2018,

J. Bugher, the Department's Health Services Administrator ("Bugher"), denied the Second Appeal

for reasons substantially similar to those outlined in the Response, and he encouraged Gonzales to

"follow the provider recommendations and avoid situations that put you at risk ofinjury." (Sobotta

Deel. Attach. 5 at 1-2.)

        B. The '058 Grievance

        The other grievance form received grievance number EOCI EOCJ-2018-07-058, and was

 returned to Gonsalez on July 19, 2020, with the explanation that: " An inmate grievance may

 request review of just one matter, action or incident per inmate grievance form." (Sobotta Deel.

 PAGE 10- OPTNTON A ND ORDE R
        Case 2:18-cv-01839-AC          Document 70       Filed 09/12/20      Page 11 of 22




Attach. 6 at 2.) Gonsalez did not submit a response or corrected grievance but, instead, filed a

third grievance form in August 2018, in which he complained about the one-grievance-per-issue

rule and claimed the "process fails to process complaints based on negating the purpose for access

to courts and fails to follow department of correction rules." (Sobotta Deel. Attach. 4 at 1, Attach.

7 at 5.) EOCI denied the third grievance. It again explained a " grievance complaint can have one

issue and one staff," encouraged Gonsalez to familiarize himself with the process to ensure

successful outcomes in the future, and assured him that "the grievance process at the institution

level has nothing to do with denying court access." (Sobotta Deel. Attach. 7 at 1.)

                                           Legal Standard

       Summary judgment is appropriate where the "movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." FED. R.

C IV. P. 56(a) (2019). Sunuuary judgment is not proper if material factual issues exist for trial.

Warren v. Citv o(Carlsbad. 58 F .3d 439,441 (9th Cir. 1995).

       The moving party has the burden of establishing the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett. 477 U.S . 317. 3...,3 ( l 986). If the moving party shows the absence

of a genuine issue of material fact, the nonmoving party must go beyond the pleadings and identify

facts which show a genuine issue for trial. Id. at 324. A nonmoving party cannot defeat summary

judgment by relying on the allegations in the complaint, or with unsupported conjecture or

conclusory statements. Hernande::: v. Space labs ~Medical. Inc.. 341 F .3d 1107. 1112 (9th Cir.

2003). Thus, summary judgment should be entered against ''a party who fails to make a showing

sufficient to establish the existence of an element essential to that paity ' s case, and on which that

party will bear the burden of proof at trial. " Celotex. 477 U.S. at 322.



PAGE 11 - OPINION AND ORDER
        Case 2:18-cv-01839-AC          Document 70        Filed 09/12/20     Page 12 of 22




       The court must view the evidence in the light most favorable to the nonmoving party. Bell

v. Cameron Meadows Land Co., 669 F.2d 1278. 1284 (9th Cir. l 982). All reasonable doubt as to

the existence of a genuine issue of fact should be resolved against the moving party. Heclur v.

Wiens. 533 F.?d 429. 432 (9th Cir. 1976). Where different ultimate inferences may be drawn,

summary judgment is inapprop1iate. Sankovich v. Life Ins. Co. o(North America, 638 F.2d 136.

140 (9th Cir. 1981).

       However, deference to the nonmoving party has limits. A party asserting that a fact cannot

be trne or is genuinely disputed must support the assertion with admissible evidence. FED. R. C1v.

P. 56(c) (2019). The "mere existence of a scintilla of evidence in support of the [party's] position

[is] insufficient." Anderson v. liberrv Lobbv. Inc. , 477 U.S. 1 42. 252 ( 1986). Therefore, where

"the record taken as a whole could not lead a rational trier of fact to find for the nonmov ing party,

there is no genuine issue for trial." /1,fats ushita Elec. Jndus. Co., Ltd. v. Zenith Radio Corp.. 475

U.S. 574. 587 ( 1986) (internal q_uotatiorts marks omitted).

                                             Discussion

I. The Incident

        Gonsalez appears to allege the officers' failure to remove his handcuffs for more than an

hour constituted cruel and unusual punishment and violated his Eight Amendment rights.

Defendants attack this claim based on Gonsalez 's failure to exhaust his administrative remedies

and because they are entitled to qualified immunity. Alternatively, they seek Amsben-y' s and Dr.

Beamer's dismissal because no evidence shows their personal involvement in the Incident.

        A. Exhaustion ofAdministrative Remedies

        The Prison Litigation Reform Act (the "Act") requires a prisoner to exhaust all available

administrative remedies before filing a Section 1983 action in federal couit regarding prison

PAGE 12 - OPINJON AND ORDE R
        Case 2:18-cv-01839-AC          Document 70         Filed 09/12/20      Page 13 of 22




conditions. Griffin v. A1paio, 557 F.3d 1117. 1119 (9Lb Cir. 2009) (citing 42 U.S.C. § l 997(e)(a)).

Exhaustion must be proper, meaning the "grievant m ust use all steps the prison holds out, enabling

the prison to reach the merits of the issue." Grj[fin. 557 r.Jd 1119. In other words, the prisoner

must comply with the prison grievance system's "critical procedural rules/' and must appeal the

grievance to its highest level within the grievance system prior to filing a lawsuit. Woodford ,..

Ngo , 548 U.S. 81, 95 (2006).

       Failure to exhaust is an affirmative defense that must be raised by a defendant, who bears

the burden of proving the absence of exhaustion. Jones\'. Bock. 549 U.S. 199. 211-12 (2007);

Wrya1t v. Terhune, 315 F.3d 11 08. 1119 (9th Cir. 2003 ). To meet this burden, the defendant must

establish the existence of"an available administrative remedy and that the prisoner did not exhaust

that available remedy." Alhino v. Baca, 747 F.3d 11 62, 1172 (9th Cir. 2014). Once the defendant

has carried that burden, the prisoner must provide evidence showing the existing and generally

available administrative remedies were effectively unavailable to him by showing, for instance,

that prison officials declined to hear the merits of a grievance or obstructed the prisoner' s attempts

to exhaust. Id at 1172- 1173.

       The prisoner must exhaust all available remedies, even if the remedies are not "plain,

speedy, and effective," and even if the prisoner seeks relief not available in grievance proceedings,

such as money damages.          Porter v. Nussle, 534 U.S. 516. 524 (2002) (Act's exhaustion

requirement applies to all prisoner suits about prison life, whether challenging general

circumstances or particular episodes and whether alleging excessive force or some other wrong).

When a prisoner has not exhausted nonjudicial remedies, the court should dismiss the claim

without prejudice. Wyart v. Terhune, 315 F.3d     n 08.   l 120 (9th Cir. 2003 ).



PAGE 13 - QµTNJON AND ORDER
        Case 2:18-cv-01839-AC             Document 70     Filed 09/12/20        Page 14 of 22




       The Department has established internal grievance and appeal procedures through which

inmates may seek formal review of a complaint regarding any aspect of his confinement. These

procedures govern imnate complaints relating to, in part: "[t]be misapplication of any

administrative directive or operational procedure;" "[a]ny unprofessional behavior or action which

may be directed toward an inmate by an employee, contractor, or volunteer of the Department;"

or "[a]ny oversight or error affecting an inmate[.]" OR. ADMIN. R. 291 -1 09-0140('.2) (20 19). The

grievance process is explained in the inmate handbook.            (Sobotta Deel. ,i 5.) Furthermore,

grievance instructions are available with grievance forms, which may be obtained from unit

housing officers. (Sobotta Deel. ,r 5.)

       Inmates are encouraged to first address their concerns with Department staff through

informal written or verbal communication.       OR. A DMI N. R. '">91 - 109-0 100(3)(a) (20 19).   If

informal resolution is unsuccessful, an inmate may initiate a grievance by filing an approved

inmate grievance form within thirty days of the incident giving 1ise to the grievance. OR . ADMIN .

R. 29 1-109-0140(1), 0150(2) (2019). An inmate unsatisfied with the initial grievance response

may appeal to the functional unit manager within fomteen days of receiving the grievance

response. OR. ADMI.N . R. 291-109-0170(1) (:2019). lfthe first appeal is denied, an inmate can

appeal the functional unit manager's decision to the Assistant Director, whose decision is final and

not subject to further administrative review. OR.   A DM IN .   R. 29 1-109-0 170(2) (:2019).

        Gonsalez alleged the Department grievance procedure covered his claim for "medical

deliberate indifference" and that he exhausted his administrative remedies. (Compl. ECF No. 2,

at 6-7. The record evidence establishes Gonsalez did grieve and exhaust the grievance procedw-e

with regard to bjs deliberate indifference claim, but no evidence shows Gonsalez ever filed a

grievance based on the failure to remove his handcuffs for more than an hour. Although many of

PAGE 14 - OPINION AND ORDER
        Case 2:18-cv-01839-AC          Document 70        Filed 09/12/20     Page 15 of 22




Gonsalez's grievance forms were completed in a language other than English, thereby preventing

the court from determining if Gonsalez included a claim based on the Incident, EOCI and

Department staff identified the grievances as a "medical grievance" and handled them accordingly.

In the absence of contrary evidence, the court finds Gonsalez failed to exhaust, or even initiate, his

administrative remedies the Incident. Accordingly, Gonsalez is baned from litigating his cruel

and unusual punishment claim at this time.

       B. Lack of Personal Involvement

       Even assuming Gonsalez exhausted his administrative remedies regarding his cruel and

unusual punishment claim, he has not established Amsberry's and Dr. Beamer's personal

involvement in that claim. Liability under § 1983 must be based on a defendant' s personal

participation in the alleged deprivation of constitutional rights. Barron v. Harrington, 152 P.3d

1193. 11 94 (9th Cir. 1998). A cognizable claim under Section 1983 also requires plaintiff to show

causation, or that a pruticular defendant engaged in '"an affirmative act, participat[ed] in another' s

affirmative act, or omit[ted] to perform an act which he is legally required to do that causes the

deprivation of which complaint is made.'" Preschooler Il v. Clurk Cty. Sch Bd ofTrs .. 479 F.Jd

1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffj;, 588 F.2d 740, 743 (9th Cir. 1978)); Leer v.

Mwphy, 844 F.2d 628, 632-33 (9th Cir. 1988).

       To establish causation, a plaintiff must provide evidence of each individual defendant's

causal role in the alleged constitutional deprivation. Leer, 844 F.2cl at 634. Accordingly, when

detem1ining causation, a court "must take a very individualized approach which accounts for the

duties, discretion, and means of each defendant." Id at 633-34. Similarly, " [a] supervisor is only

liable for the constitutional violations of ... subordinates if the supervisor pa1ticipated in or

directed the violations, or knew of the violations and failed to act to prevent them." Taylor v. List,

PAGE 15 - OPINTON AND ORDER
         Case 2:18-cv-01839-AC         Document 70        Filed 09/12/20     Page 16 of 22




880 F.2d 1040. 104 5 (9th Cir. 1989); see also Ashcrq/t v. Iqbal, 556 U.S. 66:2, 676 (2009)

("Because vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official' s own individual actions, has violated the

Constitution."). Nor does respondeat superior liability exist under § 1983. Taylor, 880 F.2d at

1045.

        Gonsalez fails to present evidence Amsbeny and Dr. Beamer were personally involved in

the Incident or in any constitutional violations resulting therefrom. In fact, Gonsalez testified at

his deposition he named Amsberry and Dr. Beamer as defendants because they were "in charge"

- the supervisors - of the officers or doctors who were involved. He also complained that

Amsberry did not respond to his communications and that Dr. Beamer found nothing wrong with

his shoulder, but these allegations are unrelated to the Incident and fail to establish the requisite

causal connection between Amsbeny's and Dr. Beamer's conduct and the injuries resulting from

the Incident. Consequently, Gonsalez fails to establish a viable cruel and unusual punishment

claim against Amsberry and Dr. Beamer, and they are entitled to summary judgment.

        C. Qualified Immunity

        Nor does the alleged conduct rise to a constitutional violation, or a violation of a clearly

established constitutional right, thus entitling Defendants to qualified immunity on this claim.

Qualified immunity protects "government officials performing discretionary functions .. . from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known." Har/oi11v. flr=gerald. 457

U.S. 800, 818 () 982). Therefore, public officials generally are immune from civil liability tmless

their actions violated clearly established law, because "a reasonably competent public official

should know the law governing his conduct." Id. "The qualified immunity standard gives ample

PAGE 16-0PINION AND ORDER
        Case 2:18-cv-01839-AC           Document 70       Filed 09/12/20      Page 17 of 22




room for mistaken judgments by protecting all but the plainly incompetent of those who knowing! y

violated the law." Hunter v. Bryant, 502 U.S . 2:24. 229 (1991 l (citation and internal quotations

omitted). The key inq_uiry in determining whether a public official should not enjoy qualified

immunity is whether he or she had "fair warning" their alleged conduct was unconstitutional. Hope

v. Pelzer, 536 U.S. 730, 739-40 (2002).

       To detem1ine whether the doctrine of qualified immunity applies to individual defendants,

the court must decide whether a plaintiff has shown violation of a constitutional or statutory right

and whether the right at issue was "clearly established" at the time of the alleged violation. Sauci<!r

v. K at::, 533 U.S. 194. 201 (2001). Courts m ay "exercise their sound discretion in deciding which

of the two prongs of the qualified immunity analysis should be addressed first in light of the

circumstances in the particular case at hand." Pearson v. Cullalwn, 555 U.S. 223 236 (2009) . The

"clearly established" inquiry "must be undertaken in the light of the specific context of the case,

not as a broad general proposition." Saucier, 533 U.S. at 201 .

       Officials may be held liable only for violation of a right the "contours [of which are]

sufficiently clear [so] that a reasonable official would understand that what h.e is doing violates

that right." Id. at :202. Therefore, " [t]he relevant, dispositive inquiry in determining whether a

right is clearly established is whether it would be clear to a reasonable [official] that his conduct

was unlawful in the situation he confronted." Jd. To be clearly established, the law need not be a

"precise formulation of the standard" where "various courts have agreed that ce11ain conduct is a

constitutional violation under facts not distinguishable in a fair way from the facts presented in the

case at hand. " Id.

        The Eighth Amendment prohibits the infliction of "cruel and unusual punishments." U.S.

CONST. amend VIII. "The Constitution ' does not mandate comfortable prison s,' but nei.ther does

PAGE 17 - OPINION AND ORDER
        Case 2:18-cv-01839-AC          Document 70       Filed 09/12/20      Page 18 of 22




it permit inhumane ones, and it is now settled that ' the treatment a prisoner receives in prison and

the conditions under which he is confined are subject to scrutiny under the Eighth Amendment."'

Farmer v. Brennan, 511 U.S. 825. 832 (1994) (internal citations omitted). "A prison official's

' deliberate indifference' to a substantial risk of serious harm to an inmate violates the Eighth

Amendment." Id. at 828. A prison official violates the Eighth Amendment when two requirements

are met. Id. at 834. "First, the deprivation alleged must be, objectively, 'sufficiently serious."'

Td. (quoting Wilson v. Seifer, 501 U.S. 294. 298 ( 1991)). "The second requirement follo ws from

the principle that ' only the unnecessary and wanton infliction of pain implicates the Eighth

Amendment. "' Id. (quoting Wilson, 50 1 U .S. at 297).

       Gonsalez alleges Defendants' failure to remove his handcuffs for more than one hour

violated the Eighth Amendment, but comts have held the handcuffing of an inmate for much more

than one hour did not subject an inmate to a substantial risk of serious harm. The Ninth Circuit

recently held that leaving an inmate in handcuffs in a law library pending return to his cell did not

put the inmate at substantial risk of suffering serious harm where inmate failed to complain the

restraints were too tight. Bro,1111 v. Trejo, No. 18-56603. 2020 \VL 3057422, at * l (.9th Ci.r. June

9. 2020). Similarly, in Key v. A1cKinney. 176 F.3d 1083. l 086 (8th Cir. 1999), the Eight Circuit

held keeping an imnate in handcuffs and leg shackles for twenty-four hours did not result in a

"serious deprivation of ' the minimal civilized measure of life' s necessities,"' where the inmate

was not deprived of bedding, food, or bathroom facilities and was checked on at regular intervals.

And an Illinois district com1 held the handcuffing of imnates behind their backs for eight to nine

hours during a shakedown, " given the security concerns and unique circumstances su1Tounding the

execution of the shakedown, was not the kind of serious deprivation which would be actionable

under the Eight Amendment." Hernandez v. Battaglia. 673 F. Supp. 2d 673,677 (E. D. Ill . 2009).

PAGE 18 - OPINION AND ORDER
        Case 2:18-cv-01839-AC          Document 70        Filed 09/12/20     Page 19 of 22




The court finds leaving Gonsalez in handcuffs for more than one hour in light of Gonsalez' s failure

to complain the handcuffs were too tight, and while he retained the ability to move freely about

his cell and lay down on his bed, and was not otherwise ill or threatened with risk of harm, did not

amount to a sufficiently serious deprivation to support his Eighth Amendment claim alleging based

on the Incident.

       Furthem1ore, Gonsalez has failed to present evidence the failure to remove his handcuffs

was "wanton." The general deliberate indifference standard applies to Eighth Amendment cases

where an inmate is challenging conditions of confinement in a non-emergent situation. Johnson

v. Lewis, 217 f. 3d 726, 733 (9th Cir. 2000). This standard "requires the plaintiff to prove that 'the

official knows of and disregards an excessive risk to inmate health or safety."' Id. (quoting Farmer

,,. Brennan, 511 U.S. 825. 837 (1994)). Gonsalez admits the Unit was busy and very noisy, and it

was likely no one heard him call for help . Once the other inmates joined in getting the officers

attention, the officers quickly removed the handcuffs. Ferguson stated he did not intentionally

leave Gonsalez handcuffed in his cell, and would have removed the handcuffs had h.e known

Gonsalez remained handcuffed inside his cell for more than a few minutes. On this record the

conduct does not meet the Eight Amendment's intentional disregard standards applicable to prison

conditions.

        Similarly, Ferguson did not act with deliberate indifference or subject Gonsalez to serious

risk when he handcuffed Gonsalez after the Incident.         To the contrary, Ferguson asked for

permission to handcuff Gonsalez in the front and, when such pemussion was denied, used two

handcuffs to alleviate the pain suffered by Gonsalez as a result of handcuffing in the back.

Furthermore, Ferguson handcuffed Gonsalez after the Incident for security reasons; be was

transporting Gonsalez to another cell, a short-lived task.

PAGE 19 - OPINION AND ORDER
        Case 2:18-cv-01839-AC          Document 70       Filed 09/12/20      Page 20 of 22




       The colllt finds Gonsalez failed to establish Defendants' conduct with regard to the Incident

violated his Eighth Amendment rights.        Consequently, Defendants are entitled to summary

judgment on this claim. Alternatively, assuming a constitutional or statutory right has been

violated, the right at issue was not "clearly established" at the time of the Incident and Defendants

are entitled to qualified immunity with regard to Gonsalez's claim.

II. Medical Care

       Gonsalez also alleges Defendants failed to promptly and appropriately treat the injury to

his shoulder suffered as a result of the Incident. Defendants move for sU1nmary judgment on this

claim, arguing Gonsalez filed his lawsuit before exhausting his administrative remedies, that there

is no evidence Defendants were personally involved in Gonsalez's medical care predating the

surgery, and that Dr. Beamer did not act with deliberate indifference.

       A. Exhaustion ofAdministrative Remedies

       Gonsalez filed this lawsuit on October 18, 2018, after he submitted his Second Appeal but

before Bugher's November 1, 2018 denial. Consequently, Gonsalez filed his lawsuit before

exhausting his administrative remedies, and his claim for deliberate indi fference of medical needs

could be dismissed without prejudice for this reason alone. Because Defendants also argue the

merits of Gonsalez' s deliberate indifference claim, and to avoid an attempt by Gonsalez to restate

this claim in a new lawsuit, the court elects to consider, and resolve, Gonsalez's deliberate

indifference claim on the merits.

        B. Lack of Personal Involvement

        Gonsalez alleges Defendants failed to promptly, and adequately, address tl1e injuries to his

shoulder after the Incident.    Gonsalez' s claims against Ferguson are limited to his possible

involvement in the Incident and in handcuffing Gonsalez for escort to another cell so he could be

PAGE 20 - OPINION AND ORDER
        Case 2:18-cv-01839-AC          Document 70       Filed 09/12/20     Page 21 of 22




examined by medical staff. His claims against Amsberry are based on her capacity as supervisor

and her failure to respond to his communications. It is evident from the allegations and the

evidence before the court that neither Ferguson or Amsberry were personally involved in the

provision of, or failure to provide, medical care to Gonsalez and, as such, they are entitled to

summary judgment on Gonsalez' s claim for deliberate indifference to his medical needs. Dr.

Beamer is entitled to summary judgment on this claim because he is not liable in his alleged

supervisory capacity over other Depa1tment medical staff and because of a lack of personal

involvement in the alleged constitutional violations.

       C. Deliberate Indifference

       Deliberate indifference toward a medical need is established in the Ninth Circuit by

showing: (1) a "serious medical need" by demonstrating that "failure to treat a prisoner's condition

could result in further significant injury or the 'unnecessary and wanton infliction of pain[;]' "and

(2) defendant's response to the need was deliberately indifferent. /11/cGuckin    1•.   Smith. 974 F.2d

1050, 1059-60 (9th Cir.199 1) (quoting Es1e!le v. Gamble, 429 U.S . 97, 104 (1976), overruled on

other grounds by Wlv!XTechs .. Inc. v. Miller. 104 F.3d 1133 (9th Cir. l 997) (en heme). The second

prong is satisfied by showing: (a) a purposeful act or failure to respond to a prisoner' s pain or

possible medical need; and (b) harm caused by the indifference. Id Indifference "may appear

when prison officials deny, delay or intentionally interfere with medical treatment, or it may be

shown by the way in which prison physicians provide medical care." Id. at l 059. An "inadve1tent

[or negligent] failure to provide adequate medical care" alone does not state a claim under ~ 1983.

Id.

        Based on the record ev idence, Dr. Beamer was not involved with Gonsalez' s medical care

from the date of the Incident through the date of the September 2018 surgery. Thereafter, Dr.

PAGE 21 - OPINION AND ORDER
        Case 2:18-cv-01839-AC         Document 70        Filed 09/12/20    Page 22 of 22




Beamer merely prescribed pain medication for Gonsalez and opined nothing was wrong with his

shoulder. This conduct does not establish Dr. Beamer failed to treat Gonsalez's pain or possible

medical need, or that such failure was intentional or indifferent. Thus, Gonsalez fails to establish

Dr. Beamer violated his constitutional rights under the Eighth Amendment, and Dr. Beamer is

entitled to summary judgment on this claim.

                                            Conclusion

       Defendants' motion (ECF No. 40) for summary j udgment is GRANTED.

       DATED this /=Z~ay of September, 2020.




                                                              tates Magistrate Judge




PAGE 22 - OPINION AND ORDER
